Citation Nr: 0424859	
Decision Date: 09/09/04    Archive Date: 09/16/04	

DOCKET NO.  03-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
	

INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for post 
traumatic stress disorder (PTSD) and hearing loss, and which 
granted service connection for tinnitus. 

In December 2001 the veteran's service representative filed a 
notice of disagreement on behalf of the veteran, stating that 
the veteran was in disagreement with the "rating of 0 
percent for PTSD and hearing loss."  A statement of the case 
was issued in May 2003, on the issues of service connection 
for PTSD and bilateral defective hearing, and the evaluation 
assigned for tinnitus.  On his substantive appeal filed later 
that month, the veteran specified that he wished to appeal 
only the issue of service connection for bilateral defective 
hearing.  Accordingly, the Board will confine its review 
solely to that issue.  

In a rating decision of November 1953, the RO denied 
entitlement to service connection for bilateral defective 
hearing.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
November 1953 decision denying entitlement to service 
connection for bilateral defective hearing, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO continued its denial of service connection for 
bilateral defective hearing without considering whether new 
and material evidence had been submitted. However, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Board also notes that in September 2000, the veteran 
submitted a statement in support of claim seeking service 
connection for a back condition.  As there is no RO decision 
with respect to that claim, the matter is referred to the RO 
for appropriate action.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for bilateral defective 
hearing on a de novo basis is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a rating decision of November 1953, the RO denied 
entitlement to service connection for bilateral defective 
hearing.

2.  Evidence received since the time of the RO's November 
1953 decision denying entitlement to service connection for 
bilateral defective hearing is neither duplicative nor 
cumulative, and is of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in November 1953 denying the 
veteran's claim for service connection for bilateral 
defective hearing is final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002).

2.  Evidence received since the RO denied entitlement to 
service connection for bilateral defective hearing in 
November 1953 is both new and material, and is sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
July 2001, approximately four months prior to the initial AOJ 
decision in November of that same year.  Specifically, in a 
letter of July 2001, the veteran was provided with the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claim, provided a notice of who 
was responsible for securing the evidence, and advised to 
submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in May 
2003 which apprised him of VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran has been given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.  

Factual Background

In a rating decision of November 1953, the RO denied 
entitlement to service connection for bilateral nerve-type 
deafness, essentially on the basis that such a disability was 
not shown to have been present during the veteran's period of 
active military service.  Of record at that time were certain 
service medical records, various VA treatment records, and a 
VA examination report.  Pertinent service medical records 
showed that, at the time of a service separation examination 
in July 1952, hearing for the whispered voice was 15/15 in 
each ear, and no pertinent diagnosis was noted.  However, on 
another, undated service medical examination, the veteran 
complained of difficulty hearing.  At the time of a 
subsequent service medical examination in April 1953, the 
veteran received a diagnosis of defective hearing.  Moreover, 
on VA general medical/ear, nose, and throat examination in 
October 1953, there was noted the presence of ringing, as 
well as slightly impaired hearing.  Based on the 
aforementioned, and, presumably, the fact that the veteran's 
verified active service ended in July 1952, the RO concluded 
that the veteran's hearing loss did not have its origin 
during his period of active military service.  

During the course of an outpatient VA evaluation in October 
2001, the veteran stated that he currently wore a hearing aid 
in his left ear.  The pertinent diagnosis was decreased 
hearing in the left ear, with a hearing aid.

In a statement received in February 2002, one of the 
veteran's private physicians indicated that it was "as 
probable as not" that the veteran's tinnitus and its 
residuals were the result of his tenure in service.  

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
decision, absent disagreement by the veteran within a period 
of one year, is final.  38 U.S.C.A. § 38 U.S.C.A. § 7105 
(West 2002).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for defective hearing was filed in 2000, 
and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to this claim.  See 38 C.F.R. § 3.156(a) (2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals (Board) to alter its 
decision."  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior RO decision in 
November 1953, it was determined that the veteran's hearing 
loss was not incurred during his period of active military 
service.  In that regard, at the time of the veteran's 
separation examination in July 1952, hearing for the 
whispered voice was 15/15 in each ear, and no pertinent 
diagnosis was noted.  Based on a review of the entire 
pertinent evidence of record, service connection for 
defective hearing was denied, essentially on the basis that 
no such chronic disability was shown during the veteran's 
period of active service.  The veteran voiced no disagreement 
with the November 1953 denial of benefits, which has now 
become final.

Evidence received since the time of the aforementioned RO 
decision, consisting of an outpatient VA evaluation, and the 
statement of one of the veteran's private physicians, is 
"new" in the sense that it was not previously of record, and 
at least arguably "material."  In that regard, during the 
course of the aforementioned outpatient evaluation in October 
2001, there presence of decreased hearing in the veteran's 
left ear was noted, for which he was currently wearing a 
hearing aid.  Moreover, in a statement of February 2002, the 
veteran's private physician offered his opinion that the 
veteran's tinnitus "and its residuals" (presumably, including 
hearing loss) were the result of his tenure in service.  
Based on a review of such evidence, the Board is of the 
opinion that it provides, at a minimum, a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability," specifically, his current 
hearing loss.  Under such circumstances, the Board finds that 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for bilateral defective hearing 
has been presented, and that the claim is, therefore, 
reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
defective hearing, and, to that extent only, the appeal as to 
that matter is granted.  


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously-
denied claim for service connection for bilateral defective 
hearing, the Board must now proceed to a de novo review of 
all pertinent evidence of record.  That evidence, however, 
raises some question as to the exact nature and etiology of 
the veteran's current hearing loss. 

In that regard, and as noted above, at the time of the 
veteran's service separation examination in July 1952, 
hearing for the whispered voice was 15/15 in each ear.  
However, as of the time of a subsequent service medical 
examination in April 1953 (less than one year later), hearing 
for the whispered voice was 7/15 in each ear, and audiometric 
findings were consistent with defective hearing.  Currently, 
the veteran continues to experience difficulty with his 
hearing, such that he wears a hearing aid in his left ear.  
Moreover, a private physician has offered his opinion that 
the veteran's tinnitus and its residuals are as likely as not 
the result of his active military service.  

The Board notes that the veteran last underwent a VA 
audiometric examination for compensation purposes in October 
1953, more than 50 years ago.  Under the circumstances, and 
in view of the aforementioned evidence, the Board is of the 
opinion that further development is required prior to a final 
adjudication of the veteran's current claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:


1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is complete 
with respect to the claim for service 
connection for hearing loss.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2001, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current hearing loss.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claim.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the otologic and 
audiometric examinations, the examining 
otologist should specifically comment as 
to whether the veteran currently suffers 
from a chronic hearing loss, and, if so, 
whether that hearing loss is as likely as 
not the result of his period of active 
military service.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
rendering an opinion.  Moreover, a 
notation to the effect that 
this record review took place should be 
included in the examination reports.  

4.  The RO should then review the 
veteran's claim for service connection 
for bilateral defective hearing.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in May 2003.  An 
appropriate period of time should be 
allowed for response.  


Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



